DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation " the one or more supervised machine learning models" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation " the at least one gradient boosting regression technique" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 9, 12, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/055386 (Valvassori) in view of US 2017/0344909 (Kurokawa) and Case Law.

As per claim 1, Valvassori teaches a computer-implemented method comprising: 
obtaining telemetry data from at least one client device (Valvassori: abstract: “receive telemetry data from a plurality of client devices”; Fig. 4: 410-420; Fig. 1: 15; Fig. 2: 110, 115; para 14: “telemetry data may be collected using a background process at the client device”; Fig. 3; 

    PNG
    media_image1.png
    982
    744
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    954
    732
    media_image2.png
    Greyscale
); 
predicting failure of at least a portion of the at least one client device by processing at least a portion of the telemetry data using a first set of one or more machine learning techniques (Valvassori: abstract: “telemetry data is to indicate a health of a client device from the plurality of client devices… prediction engine to process the telemetry data to determine the health of the client device with a prediction model to identify a hardware issue at the client device”; Fig. 4: 430; para 15: “prediction engine 20 is to process the telemetry data to determine the health of the client device from which the telemetry data was received. In particular, the prediction engine 20 is to apply a prediction model to
identify a potential hardware issue at the client device. The identification of the hardware issue may include the determination of a remaining life expectancy”; paras 16, 34: “machine  learning models may be used to predict potential hardware failures. For example, the prediction model may be a neural network or a classifier model. In particular, the prediction model may include support vector machines, random forest trees, Naïve Bayes classifiers, recurring neural networks, and other types
of neural networks”; para 45: machine learning

    PNG
    media_image3.png
    988
    638
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    955
    726
    media_image4.png
    Greyscale
); 
predicting lifespan information pertaining to at least a portion of the at least one client device by processing the predicted failure and at least a portion of the telemetry data (Valvassori: 15: “prediction engine 20 is to process the telemetry data to determine the health of the client device from which the telemetry data was received. In particular, the prediction engine 20 is to apply a prediction model to identify a potential hardware issue at the client device. The identification of the hardware issue may include the determination of a remaining life expectancy”; para 16: “machine learning models may be used to predict potential hardware failures. For example, the prediction model may be a neural network or a classifier model. In particular, the prediction model may include support vector machines, random forest trees, Naïve Bayes classifiers, recurring neural networks, and other types of neural networks”; para 45: “where the prediction model involves a machine learning or artificial intelligence model, the local confirmation may be added to the database 51 0a as additional training data used by the training engine 40a to train the prediction model.” The telemetry data and prediction data are used in training the machine learning model. That is, the telemetry data is used to identify the failure, which is locally confirmed and this local confirmation of the failure is used with the telemetry data in training the machine learning model.  Fig. 4: primarily 430-470; Fig. 5: primarily 40a, 20a, 25a

    PNG
    media_image5.png
    952
    723
    media_image5.png
    Greyscale
   
    PNG
    media_image6.png
    1033
    877
    media_image6.png
    Greyscale
); and 
performing at least one automated action based at least in part on one or more of the predicted failure and the predicted lifespan information (Valvassori: abstract: “server also includes a reporter to report the hardware issue upon receipt of the local confirmation”

    PNG
    media_image7.png
    985
    631
    media_image7.png
    Greyscale
   
    PNG
    media_image8.png
    1032
    872
    media_image8.png
    Greyscale
); 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Valvassori: abstract: server; para 12: “the prediction engine 20, the diagnostic evaluator 25, and a reporter 30 may be part of the same physical component such as a microprocessor configured to carry out multiple functions”; Fig. 1: 30; Fig. 5: 30a; para 12: “a reporter 30 may be part of the
same physical component such as a microprocessor configured to carry out multiple functions”;

    PNG
    media_image9.png
    1035
    878
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    846
    706
    media_image10.png
    Greyscale
).

Valvassori  does not teach using a second set of one or more machine learning techniques.

Kurokawa teaches predicting lifespan information pertaining to at least a portion of the at least one client device by processing the predicted failure and at least a portion of the telemetry data using a second set of one or more machine learning techniques (Kurokawa: 
    PNG
    media_image11.png
    433
    620
    media_image11.png
    Greyscale
Also see Fig. 2: primarily Dd, Di, 1, below. Note that machine learning device 1 is one of many machine learning devices including 1a-1c; para 18: “The learned condition associated with the end-of-life failure of the electronic component in the network-connected equipment may be mutually exchanged or shared between at least two machine learning devices”; para 21: 



    PNG
    media_image12.png
    74
    480
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    301
    478
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    204
    555
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    152
    478
    media_image15.png
    Greyscale
; para 29); and 
performing at least one automated action based at least in part on one or more of the predicted failure and the predicted lifespan information (Kurokawa: 
    PNG
    media_image16.png
    446
    622
    media_image16.png
    Greyscale
; para 18: “The machine learning method may further include outputting, based on a learned condition associated with an end-of-life failure of an electronic component in the network-connected equipment, a notification of failure prediction or a notification of maintenance information on an electronic component in the network-connected equipment”); 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Kurokawa: 
 
    PNG
    media_image17.png
    181
    555
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    403
    553
    media_image18.png
    Greyscale

).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Kurokawa into Valvassori  since Valvassori  suggests failure prediction and lifespan determination of networked devices using machine learning in general and Kurokawa suggests the beneficial use of failure prediction and lifespan determination of networked devices using machine learning wherein a second machine learning device is used to determine lifespan as “to improve a learning effect” (Kurokawa: para 27) in the analogous art of failure prediction and lifespan determination of networked devices using machine learning. The teachings of Kurokawa can be incorporated into Valvassori  in that a second machine learning device is used to determine lifespan. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.
	
It would have been obvious for one of ordinary skill in the art prior to filing to separate the failure detection and lifespan determination to different machine learning models, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179 (MPEP 2144.04 (V-C)).

It would have been obvious for one of ordinary skill in the art prior to filing to use a second machine learning model, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04 (VI-B).

It would have been obvious for one of ordinary skill in the art prior to filing to separating machine learning into a first machine learning model and a second machine learning model, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179 (MPEP 2144.04 (V-C)). 

As per claim 4, Valvassori in view of Kurokawa and Case Law teaches the computer-implemented method of claim 1, wherein processing the at least a portion of the telemetry data using the first set of one or more machine learning techniques comprises processing the at least a portion of the telemetry data using one or more supervised machine learning models (Kurokawa: 
    PNG
    media_image19.png
    370
    476
    media_image19.png
    Greyscale
).

As per claim 5, Valvassori in view of Kurokawa and Case Law teaches the computer-implemented method of claim 1, further comprising: training the one or more (Valvassori: para 11: “The telemetry data may be data associated with the wear on the part or component, such as the cumulative operational time”). Valvassori does not teach supervised machine learning models and environmental data. Kurokawa teaches training the one or more supervised machine learning models using [] telemetry data, device-related data, environmental data, and utilization information (Kurokawa: paras 19, 20: supervised learning; para 8:

    PNG
    media_image20.png
    366
    476
    media_image20.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Kurokawa into Valvassori in view of Kurokawa and Case Law since Valvassori in view of Kurokawa and Case Law suggests failure prediction and lifespan determination of networked devices using machine learning in general and Kurokawa suggests the beneficial use of failure prediction and lifespan determination of networked devices using machine learning wherein the telemetry data includes environmental data as to “detecting a state of a surrounding environment”, including “temperature”, “humidity”, or “vibration” (Kurokawa: para 30) in the analogous art of failure prediction and lifespan determination of networked devices using machine learning. The teachings of Kurokawa can be incorporated into Valvassori in view of Kurokawa and Case Law in that the telemetry data includes environmental data. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 9, Valvassori in view of Kurokawa and Case Law teaches the computer-implemented method of claim 1, wherein performing the at least one automated action comprises outputting at least one notification pertaining to the predicted failure to at least one customer relationship management system (Valvassori: See arguments and citations offered in rejecting claim 1 above: Figs. 1, 5: 30/30a; 
    PNG
    media_image21.png
    287
    851
    media_image21.png
    Greyscale
).

As per claims 12 and 14, arguments made in rejecting claims 1 and 4 are analogous to arguments for rejecting claims 12 and 14. Valvassori also teaches a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device (Valvassori: See arguments and citations offered in rejecting claim 13 below).

As per claims 17 and 19, arguments made in rejecting claims 1 and 4 are analogous to arguments for rejecting claims 17 and 19. Valvassori also teaches an apparatus comprising: at least one processing device comprising a processor coupled to a memory (Valvassori: See arguments and citations offered in rejecting claim 13 below).

Claims 2, 3, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/055386 (Valvassori) in view of US 2017/0344909 (Kurokawa) and Case Law as applied to claims 1, 12, and 17 above, and further in view of Official Notice.

As per claim 2, Valvassori in view of Kurokawa and Case Law teaches the computer-implemented method of claim 1, wherein processing the at least a portion of the telemetry data using the first set of one or more machine learning techniques comprises processing the at least a portion of the telemetry data using one or more (Valvassori: See arguments and citations offered in rejecting claim 1 above; para 16: Naïve Bayes classifiers).

Although Valvassori teaches Naïve Bayes classifier, Valvassori  does not specifically teach Gaussian Naïve Bayes classifier. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage that Gaussian Naïve Bayes is the extension of naïve Bayes. While other functions are used to estimate data distribution, Gaussian or normal distribution is the simplest to implement as you will need to calculate the mean and standard deviation for the training data. The teachings of the prior art could have been incorporated into Valvassori in view of Kurokawa and Case Law in that the Naïve Bayes classifiers could be implemented as Gaussian Naïve Bayes Classifier.

As per claim 3, Valvassori in view of Kurokawa, Case Law, and Official Notice teaches the computer-implemented method of claim 2, further comprising: training the one or more (Valvassori: para 11: “The telemetry data may be data associated with the wear on the part or component, such as the cumulative operational time”). Valvassori does not teach environmental data. Kurokawa teaches training the one or more [] classifier algorithms using [] telemetry data, device-related data, environmental data, and utilization information (Kurokawa: para 8
    PNG
    media_image20.png
    366
    476
    media_image20.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Kurokawa into Valvassori in view of Kurokawa, Case Law, and Official Notice since Valvassori in view of Kurokawa, Case Law, and Official Notice suggests failure prediction and lifespan determination of networked devices using machine learning in general and Kurokawa suggests the beneficial use of failure prediction and lifespan determination of networked devices using machine learning wherein the telemetry data includes environmental data as to “detecting a state of a surrounding environment”, including “temperature”, “humidity”, or “vibration” (Kurokawa: para 30) in the analogous art of failure prediction and lifespan determination of networked devices using machine learning. The teachings of Kurokawa can be incorporated into Valvassori in view of Kurokawa, Case Law, and Official Notice in that the telemetry data includes environmental data. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 13, arguments made in rejecting claim 2 are analogous to arguments for rejecting claim 13. Valvassori also teaches a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device (Valvassori: para 42: “the prediction engine 20a, the diagnostic evaluator 25a, and the reporter 30a may be operated on a separate machine, such as from a software as a service provider or in a virtual cloud server”; 
    PNG
    media_image22.png
    1031
    868
    media_image22.png
    Greyscale
).

As per claim 18, arguments made in rejecting claim 2 are analogous to arguments for rejecting claim 18. Valvassori also teaches an apparatus comprising: at least one processing device comprising a processor coupled to a memory (Valvassori: See arguments and citations offered in rejecting claim 13 above).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/055386 (Valvassori) in view of US 2017/0344909 (Kurokawa) and Case Law as applied to claims 1 and 12 above, and further in view of US 10,691,528 (Ferreira).

As per claim 6, Valvassori in view of Kurokawa and Case Law teaches the computer-implemented method of claim 1.  Valvassori in view of Kurokawa and Case Law does not teach determining a probability value attributed to the predicted failure based at least in part on the processing of the at least a portion of the telemetry data using the first set of one or more machine learning techniques. Ferreira teaches these limitations (Ferreira: col 9: 

    PNG
    media_image23.png
    253
    420
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    1194
    616
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    643
    936
    media_image25.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Ferreira into Valvassori in view of Kurokawa and Case Law since Valvassori in view of Kurokawa and Case Law suggests using machine learning for failure prediction of networked computer devices based on telemetry data in general and Ferreira suggests the beneficial use of using machine learning for failure prediction of networked computer devices based on telemetry data wherein probability of failure is determined so that “If the probability of failure is greater than a predetermined threshold (step 740), and a support ticket has not already been generated (step 760), a ticket is generated (step 770). If the failure probability is below the predetermined threshold (step 740), the
process waits until the polling interval (step 750) before repeating” (Ferreira: col 9, lines 45-53) in the analogous art of using machine learning for failure prediction of networked computer devices based on telemetry data. The teachings of Ferreira can be incorporated into Valvassori in view of Kurokawa and Case Law in that probability of failure is determined. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 16, arguments made in rejecting claim 6 are analogous to arguments for rejecting claim 13. Valvassori also teaches a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device (Valvassori: See arguments and citations offered in rejecting claim 13 above).

Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/055386 (Valvassori) in view of US 2017/0344909 (Kurokawa) and Case Law as applied to claims 1, 12, and 17 above, and further in view of US 20200382385 (Vasseur).

As per claim 7, Valvassori in view of Kurokawa and Case Law teaches the computer-implemented method of claim 1, processing the predicted failure and at least a portion of the telemetry data using the second set of one or more machine learning techniques comprises processing the predicted failure and at least a portion of the telemetry data using at least one (Vasseur: 

    PNG
    media_image26.png
    395
    456
    media_image26.png
    Greyscale
 
    PNG
    media_image27.png
    420
    467
    media_image27.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Vasseur into Valvassori in view of Kurokawa and Case Law since Valvassori in view of Kurokawa and Case Law suggests using machine learning for failure prediction of networked computer devices based on telemetry data in general and Vasseur suggests the beneficial use of using machine learning for failure prediction of networked computer devices based on telemetry data wherein the machine learning used is gradient boosted regression since “A large range of statistical and machine learning models can be used” (Vasseur: para 78) in the analogous art of using machine learning for failure prediction of networked computer devices based on telemetry data. The teachings of Vasseur can be incorporated into Valvassori in view of Kurokawa and Case Law in that the machine learning used is gradient boosted regression. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 15, arguments made in rejecting claim 7 are analogous to arguments for rejecting claim 15. Valvassori also teaches a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device (Valvassori: See arguments and citations offered in rejecting claim 13 above).

As per claim 20, arguments made in rejecting claim 7 are analogous to arguments for rejecting claim 20. Valvassori also teaches an apparatus comprising: at least one processing device comprising a processor coupled to a memory (Valvassori: See arguments and citations offered in rejecting claim 13 above).

As per claim 8, Valvassori in view of Kurokawa, Case Law, and Vasseur teaches the computer-implemented method of claim 1, further comprising: training the at least one gradient boosting regression technique using historical telemetry data, device-related data, (Valvassori: See arguments and citations offered in rejecting claim 1 above | Vasseur: See arguments and citations offered in rejecting claim 7 above). Valvassori in view of Kurokawa, Case Law, and Vasseur does not teach environmental data.

Kurokawa teaches training [] using [] telemetry data, device-related data, environmental data, and utilization information (Kurokawa: paras 19, 20: supervised learning; para 8:
    PNG
    media_image20.png
    366
    476
    media_image20.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Kurokawa into Valvassori in view of Kurokawa, Case Law, and Vasseur since Valvassori in view of Kurokawa, Case Law, and Vasseur suggests failure prediction and lifespan determination of networked devices using machine learning in general and Kurokawa suggests the beneficial use of failure prediction and lifespan determination of networked devices using machine learning wherein the telemetry data includes environmental data as to “detecting a state of a surrounding environment”, including “temperature”, “humidity”, or “vibration” (Kurokawa: para 30) in the analogous art of failure prediction and lifespan determination of networked devices using machine learning. The teachings of Kurokawa can be incorporated into Valvassori in view of Kurokawa, Case Law, and Vasseur in that the telemetry data includes environmental data. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/055386 (Valvassori) in view of US 2017/0344909 (Kurokawa) and Case Law as applied to claim 1 above, and further in view of US 2020/0112489 (Scherger).

As per claim 10, Valvassori in view of Kurokawa and Case Law teaches the computer-implemented method of claim 1, wherein performing the at least one automated action comprises: determining a dispatch (Valvassori: 

    PNG
    media_image28.png
    189
    544
    media_image28.png
    Greyscale
). 
Valvassori in view of Kurokawa and Case Law does not teach dispatch date.

Scherger teaches performing the at least one automated action comprises: determining a dispatch date pertaining to at least a portion of the at least one client device based at least in part on the predicted lifespan information; and outputting the determined dispatch date to one or more of a parts planning entity, a services planning entity, a warranty entity, and a service level agreement entity (Scherger: 
    PNG
    media_image29.png
    57
    410
    media_image29.png
    Greyscale

    PNG
    media_image30.png
    975
    501
    media_image30.png
    Greyscale
 
    PNG
    media_image31.png
    529
    501
    media_image31.png
    Greyscale
 
    PNG
    media_image32.png
    545
    500
    media_image32.png
    Greyscale
 
    PNG
    media_image33.png
    389
    505
    media_image33.png
    Greyscale
 
    PNG
    media_image34.png
    847
    650
    media_image34.png
    Greyscale
 
    PNG
    media_image35.png
    884
    662
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    875
    498
    media_image36.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Scherger into Valvassori in view of Kurokawa and Case Law since Valvassori in view of Kurokawa and Case Law suggests failure prediction and lifespan determination of networked devices using machine learning in general and Scherger suggests the beneficial use of failure prediction and lifespan determination of networked devices using machine learning wherein timing of replacement is set or altered based on failure prediction timespan “Accordingly, network elements predicted to fail
within 24 hours may be prioritized for repair or replacement over network elements predicted to fail over longer timeframes” (Scherger: para 32) in the analogous art of failure prediction and lifespan determination of networked devices using machine learning. The teachings of Scherger can be incorporated into Valvassori in view of Kurokawa and Case Law in that timing of replacement is set or altered based on failure prediction timespan. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 11, arguments made in rejecting claim 10 are analogous to arguments for rejecting claim 11. Scherger also teaches modifying an existing dispatch date and outputting the modified dispatch date (Scherger: See arguments and citations offered in rejecting claim 10 above; Also see: 
    PNG
    media_image37.png
    143
    501
    media_image37.png
    Greyscale
 
    PNG
    media_image38.png
    204
    502
    media_image38.png
    Greyscale
 
[0085]

    PNG
    media_image39.png
    49
    502
    media_image39.png
    Greyscale
 
    PNG
    media_image40.png
    49
    507
    media_image40.png
    Greyscale
).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662